            Case 20-34857 Document 21 Filed in TXSB on 11/02/20 Page 1 of 1



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                  ENTERED
                                                                                                        11/03/2020
   IN RE:                                              §
                                                       §
   KSHETRA MANASH CHAKRAVARTY                          §   CASE NUMBER: 20-34857
                                                       §
                                                       §
                                                       §   CHAPTER 13
                                                       §
   DEBTOR                                              §
                                                       §

                    ORDER GRANTING DEBTOR'S EMERGENCY MOTION FOR
                            APPROVAL OF SALE OF PROPERTY
                               (This Resolves Docket No. _____)

          CAME ON FOR CONSIDERATION the Debtor's Emergency Motion for Approval of Sale of

  Property and it appearing to the Court that the Motion is with merit, and that the relief requested therein

  should be granted. It is therefore ordered that:

          1. The Debtors are authorized to sell the property commonly known as 914 Mahogany Run Dr,
             Katy, TX 77494.
          2. All liens must be paid at closing, in accordance with state law.
          3. The property may not be sold unless all liens are paid at closing.
          4. The balance of the proceeds shall be paid as follows:
                   a) $750.00 to Payne & Associates, PLLC, 1225 North Loop West, Suite 550, Houston,
                      TX 77008;
                   b) The balance, if any, to David G. Peake, Chapter 13 trustee.
          5. Within 14 days following the closing of any sale of real property pursuant to this order, the
             Debtors must provide to the Chapter 13 Trustee a copy of the final closing statement. Unless
             the sale was privately closed, the closing statement must be the statement issued by the title
             company or closing agent handling the sale.
          6. If after November 21, 2020, Debtor's claimed exemptions are allowed as listed on Scheduled
             C (ECF No. 12), David G. Peake, Chapter 13 trustee, shall disburse the exempt funds to
             Debtor.


Signed:
  Dated:November
        October 17,02, 2020
                    2018                    __________________________________________
                                            Marvin Isgur
                                                        ____________________________________
                                            UNITED STATES    BANKRUPTCY JUDGE
                                                                        Marvin Isgur
                                                              United States Bankruptcy Judge
